In a claim to recover damages for personal injuries, the defendant appeals from an order of the Court of Claims (Scuccimarra, J.), dated December 23, 2005, which denied its motion to dismiss the claim for lack of jurisdiction.
Ordered that the order is affirmed, without costs or disbursements.
Since the defendant failed to comply with the provisions of *665CPLR 3022 for rejecting an unverified claim, and for the reasons set forth by the Court of Claims and adopted by this Court in Scott v State of New York (46 AD3d 664 [2007] [decided herewith]), the Court of Claims properly denied the defendant’s motion to dismiss the claim for lack of jurisdiction (see Lepkowski v State of New York, 1 NY3d 201, 210 [2003]; Court of Claims Act § 11 [b], former [c]). Crane, J.P., Goldstein, Florio and Dillon, JJ., concur.